Title: To George Washington from Samuel Huntington, 9 February 1781
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia February 9. 1781
                        
                        I have been honored with your Excellency’s Despatches of the 31st January & 3d Instant.
                        Am much obliged by the Intelligence received from Le Compt de Rochambeau. If the Situation of the British
                            Fleet at Gardners Bay should render it prudent for the French to send some naval Force in to the Chesapeake at this
                            Juncture, I have no Doubt your Excellency will use every proper Endeavour to improve the Opportunity.
                        From the best Accounts I have received, the Enemy’s Naval Force in the Bay consists of one 44, three Frigates
                            & some smaller armed Vessels.
                        I sincerely congratulate your Excellency on the Success of our Arms under Brigadier Morgan. Enclosed is a
                            short Description of the Country at & near the Scene of action & Places occupied by our Troops; presented
                            to your Excellency by the Honble William Sharpe Delegate from North Carolina.
                        Give me Leave to acknowledge my Obligations for the polite Manner in which you have been pleased to introduce
                            to my Acquaintance the Chevalier de Chatelleux and other french Officers who appear to be accomplished &
                            meritorious Gentlemen. I have the Honor to be with very great respect your Excellencys most obedient humble Servant
                        
                            Saml Huntington
                        
                    